*290ORDER
PER CURIAM.
David Apted appeals from the judgment denying his motion to modify the amount of child support payments originally ordered in the judgment dissolving his marriage to Carla Apted. The judgment is not against the weight of the evidence and is supported by substantial evidence. No error of law appears. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).